           Case 1:20-cv-02151-RJL Document 6 Filed 08/07/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA



     Matthew Couch,
     4000 S. Dixieland Road
     Apartment A-201
     Rogers, Arkansas 72758

          Plaintiff,                                 Case No. 20-cv-2151 (RJL)

     v.

     Verizon Communications, Inc.
     1095, Avenue of the Americas
     New York, NY 10036

     et al.,

          Defendants.



   MOTION FOR WAIVER FROM APPLICATION OF LOCAL RULE 5.1(C)

       Pursuant to D.C. Local Rule 5.1(c), “the first filing by or on behalf of a party shall

have in the caption the name and full residence address of the party.” In filing the above

captioned case, Plaintiff omitted the address of Defendant Aaron Rich because that

address has been deemed confidential in the related case of Rich v. Butowsky, et al., 18-

cv-0681. Plaintiff submits that the Court’s concerns relating to the confidentiality of the

address of Mr. Rich would be vitiated if Plaintiff were required to provide this address in

the above-captioned matter. Accordingly, to preserve the confidentiality of the address of

Defendant Aaron Rich as already deemed desirable and necessary by this Court in the

Rich v. Butowsky matter, Plaintiff respectfully requests that he be granted a waiver from


                                            -1-
         Case 1:20-cv-02151-RJL Document 6 Filed 08/07/20 Page 2 of 2




the requirements of Local Rule 5.1(c) with respect to Defendant Aaron Rich.

                           By:   /s/ Eden P. Quainton______________
                                 EDEN P. QUAINTON DC Bar# NY0318
                                 QUAINTON LAW PLLC
                                 1001 Avenue of the Americas, 11th Fl.
                                 New York, NY 10018
                                 Tel: 212-813-8389
                                  equainton@gmail.com




                                         -2-
